DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments filed on 07/28/2022 with respect to claims 1, 2, 4  -10  have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

3.    The amendments filed on 07/28/2022 have been entered. Claims 1,4, 6, 10 are amended. Claim 3 has been cancelled. Claims  1, 2, 4 -10 are pending.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemethova et al. (US Pub: 20070015528) hereinafter Neme and further in view of Montreuil et al. (US Pub 20170264403 A1) hereinafter Montreuil
As to claim 1 Neme teaches a wireless communication apparatus comprising: ([0035] Fig. 1, subscriber station UE transmits, by its transmitter and receiver unit SE3)
transmitter circuitry configured to transmit a first frame including first data;
 receiver circuitry configured to receive, in a case in which   the first frame is received by at least a first wireless communication apparatus and a second wireless communication apparatus, 
(Neme [0035] Fig. 1, UE transmits data packet D1 to nodeb1 and nodeb2, NodeB1, NodeB2 in each case receive the data packets D1 and transmits to UE and acknowledgments))
 a second frame indicating a reception status of the first data by the first wireless communication apparatus using [ ]  and a third frame indicating a reception status of the first data by the second wireless communication apparatus using [ ] different from the first  communication resource;  (Neme [0035] Fig. 1,  when the decoding succeeds, the corresponding base station NodeB1, NodeB2 sends an acknowledgement signal ACK to the subscriber station UE; Nodeb1 sends ack using control signal ST1 (first communication resources ) i.e., second data packet, and nodeb2 sends Ack using control signal ST2 (second communication resources ), i.e., third data packet; ST1 and ST2 are different) and
control circuitry configured to determine not to retransmit  the first data in a case in which at least one of the reception status of the first data indicated by the second frame and the reception status of the first data indicated by the third frame indicates that reception has succeeded. (Neme [0035] Fig. 1, Nodeb1 sends ack using control signal ST1 i.e., second data packet  , and nodeb2 sends Ack using control signal ST2 i.e., third data packet ; subscriber station UE determines corresponding data packet was received correctly, i.e. error-free and as a result transmits the next data packet i.e., do not retransmit)
Neme does not explicitly teach a first communication resource and a second communication resource, wherein the first communication resource and the second communication resource are different from each other in at least one of frequency, code, and space.
Montreuil discloses a first communication resource and a second communication resource ([0058] Fig. 2A, Fig. 2c,  the first feedback response from the WDEV 214  included within a first orthogonal frequency division multiple access (OFDMA) resource unit (RU) and  the second feedback response from the WDEV 218 may be included within a second OFDMA RU )
wherein the first communication resource and the second communication resource are different from each other in at least one of frequency, code, and space. ([0058]Fig. 2A, 2C  first feedback response from the WDEV 214  included within a first orthogonal frequency division multiple access (OFDMA) resource unit (RU) and the second feedback response from the WDEV 218  included within a second OFDMA RU i.e., resource units are different in frequency)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Montreuil  with the teaching of Neme because Montreuil teaches that  feedback used to improve efficiency and reduce latency. (Montreuil [0090]).
	As to claim 2 the combination of Neme and Montreuil specifically Montreuil teaches  wherein the receiver circuitry is configured to receive the second frame and the third frame which  are multiplexed using the first communication resource and the second communication resource ([0058] [0067][0105] Fig. 2A, Fig. 2c,  the first feedback response from the WDEV 214  included within a first orthogonal frequency division multiple access (OFDMA) resource unit (RU) and  the second feedback response from the WDEV 218 may be included within a second OFDMA RU, responses are multiplexed using OFDM )
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Montreuil  with the teaching of Neme because Montreuil teaches that  feedback used to improve efficiency and reduce latency. (Montreuil [0090]).

As to claim 4 the combination of Neme and Montreuil  specifically Neme teaches wherein the control circuitry is configured to determine to transmit retransmitting the first data in case in which  both the reception status of the first data indicated by the second frame and the reception status of the first data indicated by the third frame indicate that reception  has failed. (Neme [0035] Fig. 1, Nodeb1 sends nack using control signal ST1 i.e., second data packet and nodeb2 sends nack using control signal ST2 i.e., third data packet; subscriber station UE determines corresponding data packet was not received correctly, i.e. incorrectly and the NodeB1, NodeB2 requests new transmission of the incorrect receiv3ed data packet)

Claims 5 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neme, Montreuil  and further in view of Cherian et al. (US Pub: 20200021400) hereinafter Cherian

As to claim 5. the combination of Neme and Montreuil   does not teach  wherein the transmitter circuitry is configured to transmit a fourth frame which requests the first wireless communication apparatus to transmit the second frame and requests the second wireless communication apparatus to transmit the third frame.
Cherian teaches wherein the transmitter circuitry is configured to transmit a fourth frame which requests the first wireless communication apparatus to transmit the second frame and requests the second wireless communication apparatus to transmit the third frame. (Cherian [0166] –[0168] Fig. 8b, at 876, STA transmit trigger frame to AP 105-q and AP 105-r, both AP’s send feedback block ack’s messages to STA, i.e., second feedback from AP 105-q and third feedback from AP 105-r)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Cherian with the teaching of Neme and Montreuil   because Cherian teaches transmitting block ack feedback messages would indicate that uplink transmission has been received successfully. (Cherian [0169])

As to claim 6 the combination of Neme, Montreuil  and Cherian specifically Cherian teaches 
wherein the fourth frame includes information commonly notified to the first wireless communication apparatus and the second wireless communication apparatus, and information individually notified to the first wireless communication apparatus and the second wireless communication apparatus, (Cherian [0166] –[0168] Fig. 8b, at 876, STA transmit trigger frame to AP 105-q and AP 105-r, individually and at once, both AP’s send feedback block ack’s messages to STA, i.e., second feedback from AP 105-q and third feedback from AP 105-r)
and the information individually notified to the first wireless communication apparatus and the second wireless communication apparatus includes: (Cherian [0166] –[0168] Fig. 8b, at 876, STA transmit trigger frame to AP 105-q and AP 105-r, individually, both AP’s send feedback block ack’s messages to STA, i.e., second feedback from AP 105-q and third feedback from AP 105-r)
first identification information identifying the first wireless communication apparatus and first  communication resource information indicating the first communication resource used by the first wireless communication apparatus in association with each other;  and second identification information identifying the second wireless communication apparatus and second communication resource information indicating the second communication resource used by the second wireless communication apparatus (Cherian [0168][0169][0175] Fig. 8b, Fig. 9, block ack trigger frame indicate, to a STA via a shared radio frequency spectrum band, ID and the set of member APs associated with the ID; first and second block ACK feedback messages from the AP 105-q and the AP 105-r, respectively, acknowledging that each PDU of the transmitted PDUs has been received correctly by the AP 105-q or the AP 105-r.)
the first identification information and the first communication resource information being associated  with each other. ((062] Fig. 8A, At 872, the STA 115-f  identify resources for transmission of an uplink data packet after receiving a scheduling message that allocates the resources for transmission of the uplink data packet to the STA i.e., STA-115f-ID and Resource  ID scheduled for STA-115 are associated), 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Cherian with the teaching of Neme and Montreuil   because Cherian teaches transmitting block ack feedback messages would indicate that uplink transmission has been received successfully. (Cherian [0169])

As to claim 7 the combination of Neme, Montreuil   and Cherian specifically Cherian teaches  wherein the transmitter circuitry is configured to transmit the fourth frame before  transmitting the first frame or after transmitting the first frame. (Cherian [0165] –[0168] Fig. 8b, at 876, STA transmit trigger frame to AP 105-q and AP 105-r, after transmitting up0link data packets to both Aps)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Cherian with the teaching of Neme and Montreuil   because Cherian teaches transmitting block ack feedback messages would indicate that uplink transmission has been received successfully. (Cherian [0169])

As to claim 8 the combination of Neme, Montreuil  and Cherian specifically Cherian teaches 
wherein the first frame and the fourth frame are integrated into one physical frame (Cherian[0110] Fig. 2, a data frame 101 and a trigger frame 102 are integrated is transmitted by the data transmission side wireless communication apparatus STA,)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Cherian with the teaching of Neme and Luo because Cherian teaches transmitting block ack feedback messages would indicate that uplink transmission has been received successfully. (Cherian [0169])

As to claim 9 the combination of Neme and Montreuil   does not teach wherein the transmitter circuitry is configured to transmit the first frame including information requesting the first wireless communication apparatus to transmit the second frame and information requesting the second wireless communication apparatus to transmit the third frame. 
Cherian teaches wherein the transmitter circuitry is configured to transmit the first frame including information requesting the first wireless communication apparatus to transmit the second frame and information requesting the second wireless communication apparatus to transmit the third frame. (Cherian [0110] Fig. 2, a data frame 101 and a trigger frame i.e., including information requesting ,102 are integrated is transmitted by the data transmission side wireless communication apparatus STA,)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Cherian with the teaching of Neme and Montreuil   because Cherian teaches transmitting block ack feedback messages would indicate that uplink transmission has been received successfully. (Cherian [0169])

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Pub:  20170048912 A1) hereinafter Sharma and further in view of Suzuki et al. (US Pub: 20180235023 A1) hereinafter Suzuki

As to claim 10.  Sharma teaches a wireless communication apparatus comprising: receiver circuitry configured to receive a first 20frame including first data; (Sharma [0067] Fig. 1, mobile station receives a data packet (first frame, first data) from master base station)
and transmitter circuitry configured to transmit,  in a case in which reception of the first data has succeeded, a second frame indicating a reception status of the first data to a transmission source of the first frame using a 25first communication resource designated by the transmission source, (Sharma [0067] Fig. 1, mobile station receives a data packet (first frame, first data) from master base station, mobile station  acknowledgement  ACK  includes information by identifying a particular  resource block or a set of resource blocks of a radio frame when a particular data packet was received by the mobile station) 
the third frame indicating a reception status of 30the first data transmitted using a second communication resource different from the first communication resource used by the other wireless communication apparatus which has received the first data, (Sharma [0075] Fig. 1, , mobile station receives a data packet ( first data) from second base station, mobile station  acknowledgement  ACK  (third frame) includes information by identifying a particular  resource block or a set of resource blocks of a radio frame when a particular data packet was received by the mobile station) 
Sharma does not teach wherein the transmitter circuitry is configured to transmit the second frame multiplexed with a third frame, the second frame- 40 - multiplexed with the third frame using the first communication resource and the second communication resource, and the first communication resource and the second communication resource are different from each other in at least one of frequency, code, and space.
Suzuki teaches wherein the transmitter circuitry is configured to transmit the second frame multiplexed with a third frame, (Suzuki [0235]  [0253] Fig. 6, multiplex  with the first HARQ-ACK (second frame) transmitted by using the prescribed physical uplink control channel format in the first subframe on the first serving cell, and the second HARQ-ACK (third frame) transmitted by using the prescribed physical uplink control channel format in the first subframe on the second serving cell)
the second frame- 40 - multiplexed with the third frame using the first communication resource and the second communication resource. (Suzuki [0235]  [0253] Fig. 6,multiplex  with the first HARQ-ACK (second frame) transmitted by using the prescribed physical uplink control channel format in the first subframe on the first serving cell, and the second HARQ-ACK (third frame) transmitted by using the prescribed physical uplink control channel format in the first subframe on the second serving cell)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Suzuki with the teaching of Neme because Sharma teaches that Suzuki teaches that multiplexing HARQ-ACK would allow the  terminal device can efficiently communicate with the base station device by using multiple cells (component carriers).(Suzuki [0016]
The combination of Sharma and Suzuki does not teach and the first communication resource and the second communication resource are different from each other in at least one of frequency, code, and space.
Montreuil teaches and the first communication resource and the second communication resource are different from each other in at least one of frequency, code, and space. ([0058]Fig. 2A, 2C  first feedback response from the WDEV 214  included within a first orthogonal frequency division multiple access (OFDMA) resource unit (RU) and the second feedback response from the WDEV 218  included within a second OFDMA RU i.e., resource units are different in frequency)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Montreuil  with the teaching of Sharma and Suzuki because Montreuil teaches that  feedback used to improve efficiency and reduce latency. (Montreuil [0090]).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413